Exhibit 10.24 9900 Westpark Drive, Suite 300 Houston, TX 77063 AMENDMENT TO OFFER LETTER OF ROBERT S. MERRITT March 2, 2016 Robert S. Merritt 51 Battle Swamp Road Roxbury, CT 06783 Dear Bob: This letter (the “Amendment”) amends the offer letter between you and IGNITE RESTAURANT GROUP, dated November 17, 2015 (the “Original Offer Letter”). The Original Offer Letter shall be amended as follows: In the section entitled “Position,” the text “President and Chief Executive Officer” is hereby deleted in its entirety and replaced with “Chief Executive Officer.” Except as specifically provided herein, the remaining provisions of the Original Offer Letter shall remain in full force and effect. If you are in agreement with the Amendment, please sign below and fax the signed Amendment to (832) 426-0252. Best Regards, /s/ PaulR. Vigano Paul R. Vigano Chairman of the Board Agreed and acknowledged: Printed Name: Robert S. Merritt Signature: /s/ Robert S. Merritt Date Signed: 3/2/16 An electronic signature or facsimile is intended to be, and will be, considered the equivalent of an original signature, is legally binding, and is to be given full force and effect.
